Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
Applicant argued that the prior art does not expressly disclose “the emitters in each emission regions are not arranged on the nodes of a two-dimensional lattice.”
However Examiner wants to point out that the claim does not necessarily define or limit the limitation “lattice” and as shown in Figs 1 and 5 the emitters (11/12/13) in each emission region are defined in form of a matrix and are arranged in a 2 dimensional layout such as shown in Fig 1, emitters 11/12/13 are defined in a 2x1 configuration. Therefore the prior art discloses the limitation, “the emitters in each emission regions are arranged on the nodes of a two-dimensional lattice.”
Regarding claim 18, Applicant’s arguments with respect to claim(s) 18 have been considered but are moot in light of new grounds of rejection made below.
For above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (US 2017/0155891; hereinafter Hu).
Regarding claim 1, Figs 1, 4-6 of Hu discloses an optoelectronic module with:
a carrier (30; Fig 1A; ¶ [0040]) with a main plane of extension (Fig 1A),
a first emission region (Figs 1/5) with a plurality of emitters (11; Fig 1; ¶ [0040]) of a first type (red light emitting unit; ¶ [0040]) which are configured to emit light of at least one predeterminable first color location (¶ [0040]) during operation of the optoelectronic module,
a second emission region (Figs 1/5) with a plurality of emitters (12; Fig 1; ¶ [0040]) of a second type (green light emitting unit; ¶ [0040]) which are configured to emit light of at least one predeterminable second color location (¶ [0040]) during operation of the optoelectronic module, and
 a third emission region (Figs 1/5) with a plurality of emitters (13; Fig 1; ¶ [0040]) of a third type (blue light emitting unit; ¶ [0040]) which are configured to emit light of at least one predeterminable third color location (¶ [0040]) during operation of the optoelectronic module, wherein
the emission regions (Figs 1/5) are arranged spaced apart (Figs 1/5) from each other on the carrier
the emitters (11/12/13; Figs 5/10) of each emission region are arranged at the nodes of a 2-dimensional lattice (Figs 5/10) and the first emission region is simple connected (Figs 1/5).


Regarding claim 3, Figs 1, 4-6 of Hu discloses the first emission region has at least ten emitters (11, Fig 5; ¶ [0048]) of a first type (red light emitting unit; ¶ [0040]), the second emission region has at least ten emitters (12, Fig 5; ¶ [0048]) of a second type (green light emitting unit; ¶ [0040]) and the third emission region has at least ten emitters (13, Fig 5; ¶ [0048]) of a third type (blue light emitting unit; ¶ [0040]).

Regarding claim 4, Figs 1, 4-6 of Hu discloses an optical element (21; Fig 1; ¶ [0040]) is arranged downstream of each of the emission regions in an emission direction (Fig 1).

Regarding claim 5, Figs 1, 4-6 of Hu discloses at least one optical element (21; Fig 1; ¶ [0040]) is arranged downstream of the optoelectronic module in an emission direction (Fig 1).

Regarding claim 6, Figs 1, 4-6 of Hu discloses each of the emission regions has a first emitter (11/12/13; Figs 1/5; ¶ [0040]) and a second emitter (11/12/13; Fig 1/5; ¶ 

Regarding claim 7, Figs 1 and 5 of Hu discloses the first emitters (11/12/13; Fig 1/5; ¶ [0040]) and the second emitters (11/12/13; Fig 1/5; ¶ [0040]) each lie on a common connecting axis (Figs 1/5).

Regarding claim 8, Figs 1, 4-6 of Hu discloses a control unit (¶ [0043]) for separate control of the emission regions (¶ [0043]).

Regarding claim 9, Figs 1, 4-6 of Hu discloses the emitters (11/12/13; Fig 1/5; ¶ [0040]) of each emission region are monolithically formed with each other (Figs 1/5).

Regarding claim 10, Fig 1 of Hu discloses the emitters of each emission region are arranged separately on the carrier (30; Fig 1A; ¶ [0040]).

Regarding claim 13, Fig 1 of Hu discloses the carrier (30; Fig 1A; ¶ [0040]) has at least one of the following structures:
an integrated circuit (¶ [0040]).

Regarding claim 15, Figs 1, 4-6 of Hu discloses a display element comprising a plurality of optoelectronic modules (Fig 5) according to claim 1, wherein

each of the emission regions has a first emitter (11/12/13; Fig 1/5; ¶ [0040]) and a second emitter (11/12/13; Fig 1/5; ¶ [0040]),
whereby the light emitted by the first emitters in operation exists the display element at a different exit angle than the light emitted by the second emitters (Fig 4).

Regarding claim 16, Figs 1, 4-6 of Hu discloses at least one optical element (21; Fig 1; ¶ [0040]) is arranged downstream of the optoelectronic module in a radiation direction (Figs 1/5).

Regarding claim 17, Figs 1 and 16 of Hu discloses in operation different perspectives of an image can be displayed, wherein the simultaneous perception of different perspectives produces a three-dimensional impression (Fig 16; ¶ [0062]).

Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al (US 2017/0009971; hereinafter Chan).
Regarding claim 18, Fig 36 of Chan discloses an optoelectronic module with:
a carrier (404; Fig 36; ¶ [0103]) with a main plane of extension;
a first emission region (410 (left emission region); Fig 36; ¶ [0103], [0009], [0011]) with a plurality of emitters (410; Fig 36; ¶ [0103], [0009], [0011], [0053]-[0054]) 
a second emission region (410 (middle emission region); Fig 36; ¶ [0103], [0009], [0011]) with a plurality of emitters (410; Fig 36; ¶ [0103], [0009], [0011], [0053]-[0055]) of a second type (blue/red/green; ¶ [0011] or white; ¶ [0055]), which are configured to emit light of at least one predeterminable second color location during operation of the optoelectronic module ([0009], [0011], [0053]-[0055]),
a third emission region (410 (right emission region); Fig 36; ¶ [0103], [0009], [0011]) with a plurality of emitters (410; Fig 36; ¶ [0103], [0009], [0011], [0053]-[0055]) of a third type (blue/red/green; ¶ [0011] or white; ¶ [0055]), which are configured to emit light of at least one predeterminable third color location during operation of the optoelectronic module ([0009], [0011], [0053]-[0055]), and
a plurality of optical elements (802; Fig 36; ¶ [0103]); wherein
the emission regions are arranged spaced apart (Fig 36) on the carrier;
the number of optical elements (802; Fig 36; ¶ [0103]) corresponds to the number of emission regions (Fig 36); and
exactly one optical element (802; Fig 36; ¶ [0103]) of the plurality of optical elements is arranged (Fig 36) downstream of exactly one of each of the emission regions in an emission direction.

Regarding claim 19, Fig 36 of Chan discloses the emitters of each emission region are arranged along an at least 1-dimensional lattice (Fig 36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tiwari et al (US 2017/0018538; The prior art discloses the different emitters and different emission regions)
Pickard et al (US 2013/0114242; The prior discloses the different emitters and different emission regions)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895